Citation Nr: 1712489	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  02-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left leg and thigh varicose veins and/or phlebitis to include as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

2.  Entitlement to an evaluation in excess of 60 percent for postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

3.  Entitlement to an evaluation in excess of 10 percent for a thoracic spine disorder. 

4.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to service connection for a right hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

7.  Entitlement to service connection for a left hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

8.  Entitlement to service connection for degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

9.  Entitlement to service connection for a right knee disorder, to include post-traumatic degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

10.  Entitlement to service connection for a left knee disorder, to include degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

11.  Entitlement to service connection for a left foot disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

12.  Entitlement to service connection for a left ankle disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Board entered an order denying the claim for service connection for left leg and thigh varicose veins and/or phlebitis.  In May 2015, the Court of Appeals for Veterans' Claims (Court) entered a memorandum decision vacating the Board's decision and remanding the appeal for additional development.

In February 2013, the Board entered an order denying the claims for entitlement to an evaluation in excess of 60 percent for postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) and an evaluation in excess of 10 percent for a thoracic spine disorder.  In February 2015, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the increased ratings issues for further proceedings. 

The Board notes that the March 2014 Board decision in part remanded the issues of service connection for bilateral hip, cervical spine, bilateral knee, left foot, and left ankle, and entitlement to total disability rating based upon individual unemployability.  The record reflects that the AOJ has not yet adjudicated these claims despite three years time passing, as such, the Board takes jurisdiction over them for the purpose of remanding for an SSOC, as reflected below.

As noted in the March 2016 Board remand, in August 2013, the Appeals Management Center granted service connection for radiculopathy of the right and left lower extremities at a 10 percent rating for each extremity.  In June 2014, the Veteran filed a Notice of Disagreement as to the 10 percent ratings, requesting increased ratings.  These matters have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ), and are herein remanded for an SOC.

The issue of service connection for varicose veins was remanded by the Board in March 2016.  STRs were associated with the claims file and VA treatment records were associated with the claims file, to the extent possible, as further discussed below.  All remand instructions were completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The issues of increased ratings for lumbar and thoracic spine disabilities, and radiculopathy of the bilateral lower extremities, and service connection for bilateral hip, cervical spine, bilateral knee, left foot, and left ankle, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently diagnosed varicose vein disorder of the left leg was not incurred in and is not otherwise etiologically related to service.

2.  Currently diagnosed varicose veins of the left leg are not caused or aggravated (permanently worsened in severity) by the service-connected postoperative lumbar intervertebral disc syndrome disability.


CONCLUSION OF LAW

The criteria for service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, a VCAA letters dated April 2004 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The May 2015 Court remand instructed that February and March 1972 service treatment records of inpatient spinal surgery and a report of a 1975 VA examination concerning circulatory disturbances be obtained and associated with the claims file.  The STRs were located and associated with the claims file.  A July 2016 report indicates that the 1975 VA examination records do not exist, and July 2016 letter informed the Veteran that the records were not obtained and gave him the opportunity to provide the records; he did not respond to the letter.  Further, a May 2015 letter from the Bronx, NY VAMC also confirms the records do not exist.  In light of these efforts, the Board finds it reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (West 2014).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in July 2011 and May 2013.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Legal Criteria for Service Connection and Secondary Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Varicose Veins of the Left Leg

The Veteran contends that his left leg varicose veins disorder are caused or aggravated by the service-connected lumbar spine disability.  Specifically, the Veteran maintains that, because of his service-connected lumbar spine disorder, he favored his right leg, which in turn, caused varicose veins in his left leg.  See March 2013 VA examination report.  The Board will also consider whether a varicose vein disorder was incurred in or is otherwise related to service. 

Initially, the Board finds that the Veteran has currently diagnosed varicose veins of the left leg.  See March 2013 VA examination report.  Further, since the time of the Veteran's discharge from service, he has received both a diagnosis of, and treatment for (including surgery), for what has been described as severe varicose veins.  Although the Veteran's initial claim include possible phlebitis, the record does not demonstrate a diagnosis of phlebitis.  The Board will address whether service connection is warranted for the currently diagnosed varicose veins.

Upon review of all the evidence of record, both lay and medical, the Board finds that currently diagnosed varicose veins of the left leg were not incurred in and are not otherwise related to service.  Service treatment records are negative for any complaints, diagnosis, or treatment for varicose veins.  While February and March 1972 STRs are newly associated with the claims file, they make no mention of a vein disorder, to include as a complication of surgery.  While at the time of a service separation examination in March 1974, the Veteran gave a history of an ankle fracture at the age of 12, in conjunction with a complaint that his left knee would frequently "snap," a physical examination of the Veteran's lower extremities was entirely within normal limits, and no pertinent diagnoses were noted.  Significantly, a VA general medical examination conducted in June 1974, shortly following the Veteran's discharge from service, was similarly negative for evidence of varicose veins.

Further, during a March 2013 VA examination report, the Veteran reported that varicose veins of the left hip and leg were first noted in 1985, approximately 11 years after service separation.  In a July 2011 VA examination report, the Veteran stated that the left leg varicose veins did not occur until 1999 and were not problematic until 2002, well after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Veteran was afforded a VA examination in January 2003 to assist in determining the etiology of the varicose vein disorder.  Although the January 2003 VA examiner a diagnosed the Veteran with left leg varicose veins, an opinion as to the etiology of the disorder was not rendered. 

The Veteran was afforded another VA examination in July 2011.  The July 2011 VA examiner reviewed the claims file, interviewed the Veteran, performed diagnostic testing, and rendered a medical opinion.  The VA examiner confirmed the left leg diagnosis of varicose veins and stated that extensive review of service treatment records did not show any left leg and thigh varicose veins during service.  Furthermore, the Veteran stated that the left leg varicose veins did not occur until 1999 and were not problematic until 2002, well after service separation.  The examiner noted that there was no evidence in the service treatment records that could be related to the post-service disorder.  For these reasons, the July 2011 VA examiner opined that currently diagnosed left leg varicose veins were less likely than not related to service.  Notably, the examiner did not rely on the lack of evidence in the STRs to find no nexus with service.  The examiner considered the claims file, diagnostic testing, and Veteran's statements, and remarked as well on the length of time between service and the onset of the illness.  The Board finds that the July 2011 VA medical opinion is highly probative as to whether the Veteran's varicose veins were incurred in or etiologically related to service.  The VA examiner reviewed the claims file and provided a medical opinion based on a well-reasoned rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

The Board next finds that currently diagnosed varicose veins of the left leg are not caused or aggravated (permanently worsened in severity) by the service-connected lumbar spine disability.  In this regard, the July 2011 VA examiner (discussed in detail above) stated that, in general, a lumbar spine condition would not be expected to cause varicose veins in the absence of some type of surgical complication or other mechanism, which had not been shown in the Veteran's case.  As such, the July 2011 VA examiner opined that it was less likely than not that currently diagnosed varicose veins of the left leg were caused by the service-connected lumbar spine disability. 

In a March 2013 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and performed appropriate testing.  The diagnosis was varicose veins of the left hip and leg.  The examiner stated that there was no empirical or conceptually plausible mechanism by which such causation or aggravation would have taken place.  The Veteran's suggestion that favoring the right leg would cause or aggravate varicosities on the left was not supported by any scientific body of evidence showing such an association.  There was also no apparent mechanism by which disproportionate weight-bearing on one leg would cause increased varicosities on the other; in fact, the examiner noted that exercise and use of an extremity was a generally protective against the development of varicose veins.  Regarding the Veteran's suggestion that autonomic dysfunction from arachnoiditis could have caused or aggravated varicose veins, this again was not supported by any scientific body of evidence showing such an association.  The VA examiner explained that there was evidence based on medical sympathectomies that varicosities are not caused by autonomic deficiency.  Also, there was no evidence that the venous system (unlike the arterial system) was under significant autonomic control, making any such causation conceptually implausible.  The VA examiner further noted that although varicose veins were often seen bilaterally, it was by no means uncommon that one leg was affected and not the other, without any apparent specific cause for this asymmetry.  Based on these reasons, the March 2013 VA examiner opined that that it was less likely than not that the Veteran's varicose veins of the left hip and leg were proximately caused or aggravated by the service-connected lumbar spine disability. 

The Board finds the July 2011 and March 2013 VA medical opinions to be highly probative as to whether currently diagnosed varicose veins of the left leg are caused or aggravated by the service-connected postoperative lumbar spine disability.  The VA examiners reviewed the claims file and provided thorough medical opinions based on well-reasoned rationales. 

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed varicose veins disorder and the service-connected lumbar spine disability, to include his report that he suffered circulatory disturbances in July 1975.  While the Veteran is competent to report symptoms as they come to him through his senses, such as varicose veins, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The etiology of the Veteran's varicose veins is a complex medical question involving internal system processes with multiple possible etiologies.  Additionally, an opinion as to etiology of varicose veins would require knowledge, training, or experience to render an opinion as to the relationship of how, and to what extent, varicose veins, are related to the lumbar spine disability.  The Veteran is not shown to have such knowledge, training, or experience to render such an opinion.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left leg varicose veins on a direct basis, or as secondary to service-connected lumbar spine disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left leg and thigh varicose veins and/or phlebitis to include as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) is denied.



REMAND

The most recent medical evidence of record indicates a possible increase in the severity of the Veteran's service-connected lumbar and thoracic spine disabilities, since the latest July 2011 VA examination.  January 2016 VA treatment records note worsening, sharp pain in the right low back.  The Veteran reported concave curvature around the right side of the low back and inability to straighten his spine with 2/2 muscle spasm and pain.  He noted worsened balance and numbness in his feet L>R from the waist down.  The Veteran refused a back examination because he did not want the back manipulated.  The examiner indicated the intention to order back x-rays.  Remand is required to obtain any outstanding VA treatment records and to conduct an updated VA examination.

As well, the March 2014 Board decision in part remanded the issues of service connection for bilateral hip, cervical spine, bilateral knee, left foot, and left ankle, and entitlement to total disability rating based upon individual unemployability.  While VA examinations were conducted and records obtained pursuant to the remand instructions, an SSOC was not entered.  As such, on remand, the AOJ should readjudicate the claims.

Also as noted in the March 2016 Board remand, in August 2013, the Appeals Management Center granted service connection for radiculopathy of the right and left lower extremities at a 10 percent rating for each extremity.  In June 2014, the Veteran filed a Notice of Disagreement as to the 10 percent ratings, requesting increased ratings.  If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding VA treatment records, to include back x-rays taken after January 2016.

2.  After the above is complete, schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of his service-connected lumbar and thoracic spine disabilities, with attention to the diagnostic criteria for the spine.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected lumbar and thoracic spine disabilities, to include on his employability.

The examiner(s) should, to the extent possible, opine as to whether the lumbar and thoracic spine disabilities and their symptomatology are separate and distinct or overlapping.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the above has been completed, the case should again be reviewed by the AOJ, to address whether the Veteran is entitled to increased ratings for the lumbar and thoracic spine disabilities.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Further, the AOJ should review the issues remanded by the March 2014 Board decision: service connection for bilateral hip, cervical spine, bilateral knee, left foot, and left ankle, and entitlement to TDIU.  The record reflects that VA examinations were conducted and records obtained to the extent possible, but the AOJ has not yet adjudicated these claims.  All efforts to develop these claims should be undertaken, and the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Finally, in August 2013, the Appeals Management Center granted service connection for radiculopathy of the right and left lower extremities at a 10 percent rating for each extremity.  In June 2014, the Veteran filed a Notice of Disagreement as to the 10 percent ratings, requesting increased ratings.  All efforts to develop these claims should be undertaken, and the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


